On September 27, 1993, in the United States District Court for the District of Kansas, respondent Gary D. Leitner, of Olathe, Kansas, an attorney admitted to practice law in the State of Kansas, pleaded guilty to one felony count of bank fraud, in violation of 18 U.S.C. § 1344(2) (1988). On January 3, 1994, respondent was sentenced to serve 57 months in the custody of the United States Bureau of Prisons. Respondent’s sentence began on January 24, 1994.
In a letter dated February 21, 1994, to the Clerk of the Appellate Courts, respondent voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1993 Kan. Ct. R. Annot. 185).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Gary D. Leitner be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Gary D. Leitner from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1993 Kan. Ct. R. Annot. 187).